Citation Nr: 0214751	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to August 
1970 and September 1970 to August 1984.  He served in the 
Republic of Vietnam and received the Purple Heart and the 
Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran filed VA Form 21-4138 in 
July 2001 for an increase in rating for service-connected 
neck injury with degenerative changes and neuropathy, 
chondromalacia of the right and left knee, and chronic low 
back pain.  The veteran also seeks to reopen his claim on 
entitlement to service connection for bilateral hearing loss 
and hypertension to include peripheral neuropathy and he 
requests to amend his "original claim to include a dental 
condition."  These matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by depression, anxiety, sleep 
disturbances, flashbacks, suicidal and homicidal ideation, 
angry outbursts or impaired impulse control, difficulty in 
adapting to stressful circumstances at work, and difficulty 
in establishing and maintaining effective work and social 
relationships.  He has Global Assessment of Functioning 
scores of 61, 62, 52, and 63.


CONCLUSION OF LAW

The criteria for a higher initial rating of 70 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The veteran received a copy of 
the June and December 2000 rating decisions, July 2001 
Statement of the Case, and the December 2001 Supplement 
Statement of the Case.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained VA outpatient treatment records dated from 
July 2000 to December 2000.  The veteran was afforded a 
psychiatric examination through QTC Medical Services in May 
2000 and a VA psychiatric examination in March 2001.  In 
February 2001, the RO contacted the veteran and notified him 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In March 2001, the veteran's service 
representative informed the RO that the veteran had been 
advised of the VCAA and indicated that there was no 
additional medical evidence to be obtained.  Based on the 
foregoing, the Board concludes that the duties to notify and 
assist have been satisfied, and the Board will proceed with 
appellate review.  




Higher Initial Rating for PTSD

At the May 2000 QTC examination, the veteran complained of 
dreams of Vietnam five to six nights per week and 
approximately two flashbacks of Vietnam per week.  He avoided 
Vietnam stimuli and the examiner noted that he exhibited 
psychogenic amnesia.  He complained of a constricted social 
life, detachment from others, crying spells, nausea, sleep 
disturbances, angry outbursts, difficulty in concentrating, 
hypervigilance, and an exaggerated startle response.  He 
reported that he had been married for twenty-five years and 
had two adult children. His wife was emotionally supportive.  
He was employed with the Internal Revenue Service for the 
past thirteen years.  His friends consisted of old soldier 
friends who did not live in Oklahoma City.  He reported that 
he performed his own activities of daily living.  

During the examination the veteran was cooperative and 
tearful when he recounted events of Vietnam.  He displayed 
good eye contact, mildly depressed psychomotor activity, a 
tense posture, clear speech, expressive skills, and good 
vocabulary.  He appeared alert, coherent, and oriented as to 
time, place, person, and situation.  His recent and remote 
memory was intact.  While the veteran described his mood as 
"more angry recently," the examiner noted that his affect 
was not congruent with the his subjective report.  He had a 
saddened affect and his facial expression appeared sad and 
tired.  His thought processes were logical and goal oriented 
and he was able to think abstractly.  He did not exhibit 
thought blocking, circumstantially, tangentially, 
perseveration, flight of ideas, autistic thinking, loose 
associations, indecisiveness, intellectual impoverishment, 
derailment, or guilt.  He exhibited trust and had no somatic 
complaints, phobias, thoughts of self-depreciation, 
suspicious thoughts, suicidal thoughts, homicidal thoughts, 
assaultive thoughts, antisocial thoughts, hallucinations, 
delusions, paranoid ideation, ideas of reference, ideas of 
influence, derealization or depersonalization.   The examiner 
noted that the veteran appeared to be obsessed with thoughts 
of Vietnam and noted one past suicide attempt.  He exhibited 
adequate impulse control.  The examiner further noted that 
the veteran was able to maintain interpersonal relationships 
as he had fair community involvement and fair health.  It was 
noted that the veteran was not currently taking any 
medications, and that he had a stable living situation. 

The veteran was reexamined in March 2001.  He continued to 
complain of sleep disturbances, but he reported that the 
medication prescribed had beneficial effects in limiting his 
panic attacks.  He remained irritable and depressed.  He 
reported that lately he was not getting as angry as much as 
he did earlier this year.  He complained of occasional 
suicidal and homicidal ideation with no immediate plans of 
carrying them out.  He reported low interest and capability 
in the area of sexual functioning.  He stated that he had 
very limited social relationships, and it was only his wife 
with whom he had a positive and close relationship at the 
present time.  The veteran related an on-the-job incident 
that occurred last summer in which he lost his temper.  He 
got in trouble with his supervisors over this incident and 
found it appropriate to take an early retirement when that 
became available to him.  He indicated that he was currently 
looking for work but that his skills were mostly managerial 
and those of an instructor.  Significantly, the examiner 
noted that it appeared that the areas in which the veteran 
was skilled-namely, project and people management as well as 
instructing-were jobs that were typically high in stress and 
required a good deal of patience.  He noted that the veteran 
was currently having trouble in both of these areas.  The 
veteran also reported that he operated a website and was 
working on a book of his Vietnam experiences.  

The veteran appeared at the examination appropriately dressed 
and neatly groomed.  He displayed orientation times four, 
appropriate affect and mood, intact memory, good eye contact, 
high-end cognitive functioning, and no evidence of a thought 
disorder, hallucinations, delusions, or nervousness.  The 
examiner concluded that the veteran's PTSD had shown both 
negative and positive alterations since his last examination, 
but that the negative changes associated primarily with his 
work situation reflected some overall progression of his 
PTSD. 

The January 2000 clinician report from the Center for 
Psychotherapy, Education, & Spiritual Growth was reviewed.  
C. A., D. Min., LPC assigned a GAF score of 52.  VA 
outpatient treatment records dated from July 2000 to December 
2000 show complaints and findings that are consistent with 
those reported on the psychiatric examination reports.  In 
addition, the veteran reported increased PTSD type symptoms 
since the Oklahoma City Bombing; he worked four blocks away.  
He also reported that his suicide attempt occurred shortly 
after the bombing.  A GAF score of 63 is noted in December 
2000.

Various statements from the veteran were considered.  The 
veteran's wife submitted a statement in which she related her 
observations of the veteran over the years.  In particular, 
she noted that he was forced out of his management position 
due to his distrust of people, inability to handle job-
related stress, and that he had lost his temper on a number 
of occasions.  One of the veteran's former supervisors 
submitted a statement in which he indicated that he noticed a 
continual change in the veteran's personality, temperament, 
and ability to handle stress and management situations.  He 
noted that the veteran had exhibited a severe increase in 
uncontrollable temper.  He further noted that he had to 
intervene in very tense situations between the veteran and 
his immediate supervisor.  Moreover, he stated that the 
veteran was removed from management in 2000 due to his 
inability to handle the position.  VA treatment records show 
that in July 2000, the veteran presented with increased PTSD 
symptoms-in particular, his anger.  These records are also 
dated around the time (summer) the veteran reported that he 
was involved in an incident in which he lost his temper.  
Thus, the evidence tends to show that the veteran's PTSD 
symptoms have interfered to the point that the veteran has 
occupational impairment in that he has an impaired impulse 
control and difficulty in adapting to stressful circumstances 
in work.  

The QTC examiner assigned a Global Assessment of Functioning 
(GAF) score of 61 and the March 2001 examiner assigned a GAF 
score of 62.  Other GAF scores of record are 52 and 63.  The 
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some difficulty in social, 
occupational, or school functioning and scores ranging from 
51 to 60 reflect more moderate difficulty.  The assigned GAF 
scores are generally consistent with the current evaluation.  
The Board, however, finds it significant that the veteran is 
no longer maintaining gainful employment, which appears to be 
solely due to his PTSD symptoms in the absence of evidence to 
the contrary.  The veteran's employment status coupled with 
his past suicide attempt and current suicidal and homicidal 
ideation show that the veteran's overall disability picture 
not only meets the criteria for a 50 percent rating but more 
closely approximates the criteria for a 70 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
acknowledges that not all of the criteria for a 70 percent 
evaluation have been shown by the medical evidence; however, 
as stated in 38 C.F.R. § 4.21, it is not expected that every 
single symptom be exhibited. 

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next higher rating of 100 percent is not warranted 
here.  The evidence clearly shows that there is no gross 
impairment in the veteran's thought processes or 
communication.  The evidence further shows that the veteran 
is orientated to time and place.  While the veteran has 
expressed suicidal and homicidal ideation, he has also 
indicated that he currently has no imminent plans of carrying 
them out, so there is no evidence that he is in persistent 
danger of hurting himself or others.  Additionally, the 
evidence does not establish that the veteran engages in 
grossly inappropriate behavior or has persistent delusions or 
hallucinations.  The veteran complained of approximately two 
flashbacks of Vietnam per week, but no hallucinatory or 
delusional behavior was shown on examination.  While the 
veteran complains of memory loss in various statements, the 
Board notes that impairment in memory is incorporated in a 70 
percent rating.  Moreover, the veteran's recent and remote 
memory appeared intact at each examination.  The veteran's 
wife has indicated that she needs to remind the veteran to 
eat and maintain his personal hygiene, but there is no 
evidence of an intermittent inability to perform activities 
of daily living, that results in total impairment in 
occupational and/or social functioning.  

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of his service-
connected disability.  Staged ratings are not in order during 
any portion of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Finally, while the evidence does reveal that the veteran's 
PTSD does place some limits on his employability, this has 
been contemplated in the award of a 70 percent rating under 
Diagnostic Code 9411.  Moreover, the evidence does not 
reflect that the veteran's PTSD has necessitated frequent 
periods of hospitalization.  For these reasons, application 
of the regular schedular standards is not rendered 
impracticable.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating of 70 percent for post-traumatic 
stress disorder is granted, subject to the law and 
regulations controlling the award of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

